DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the term “novel” is of uncertain meaning rendering the claims vague and indefinite. It is unclear as to what constitutes “novel” or new in the claim. The Applicant is encouraged to remove the term for clarity. An appropriate correction is required. 
In claim 1, line 1, the term “(positive and negative)” appears to be exemplary language. The parentheticals appear to suggest “for example, positive and negative electrodes”. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.  See MPEP 2173.05(d). 
Claims 2-3 are rejected based on dependency on claim 1. 
In claim 1, line 2, and claim 4, line 3, the term “LDP glue” is of uncertain meaning rendering the claim vague and indefinite. Said term does not appear to be a term of art, and it is unclear what LDP represents. The instant specification references “LDP glue” in paragraph [0009] does not define what “LDP” represents. Therefore, for the purposes of this Office Action any glue to seal the polymer bag around the electrodes will satisfy the instant claims, until clarity is provided. An appropriate correction is required. 
Claims 2-3 are rejected based on dependency on claim 1.  Additionally, claims 5-7 are rejected based on dependency on claim 4.  
Claim 5 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 refers to “the bag-plate electrode and the method of manufacturing”. Therefore, it is unclear as to whether this claim is a method claim (of manufacturing) or a product claim (bag-plate electrode). Each claim may only be assigned one statutory class. See the four distinct categories in MPEP 2106.03. An appropriate correction is required.


Claim Interpretation
In claim 1, line 2, and claim 4, line 3, the term “LDP glue” is of uncertain meaning. Said term does not appear to be a term of art, and it is unclear what LDP represents. The instant specification references “LDP glue” in paragraph [0009] does not define what “LDP” represents. Therefore, for the purposes of this Office Action any glue to seal the polymer bag around the electrodes will satisfy the instant claims, until clarity is provided. An appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Pub. 6,475,665 in view of Lu et al.  CN 203707254 and even further in view of UEDA et al. U.S. Pub. 2016/0240828.
With respect to claim 1, Okamato teaches a novel pair of bag-plate electrodes (positive and negative) (negative electrode 2 is sealed in the separator bag 1; Fig. 1 and Example 1) comprising, Pb-Ca grid (both the positive and negative electrodes are fabricated from expanded grids including Pb-Ca; Example 1) and active lead oxide  1).  With respect to claim 4, the references teaches a method of manufacturing bag-plate electrodes by inserting Pb-Ca grid (both the positive and negative electrodes are fabricated from expanded grids including      Pb-Ca; Example 1)  in a  cloth bag (the negative electrode is provided in a fine porous polyethylene bag; Example 1), adding dry lead oxide powder in to the bag (active material was prepared including metallic lead, lead oxide and kneading the mixture; Example 1; Examiner’s Note: the mixture was cured and thus the water was removed from the active material include lead powder and lead oxide powder; Example 1). With respect to claim 3, the active powder for negative plate is PbO + Pb along with BaSO4 expander, Lignin and Carbon Black (metallic lead [Pb], lead oxide [PbO], barium sulfate, Lignin sulfonate sodium salt [Lignin], carbon powder ; Example 1).  With respect to claim 6, the mixture of PbO, Pb as active lead oxide powder along with BaSo4 expander, Lignin and carbon black are added in to the bag before sealing the mouth of the bag by LDP glue for negative plate electrode (metallic lead [Pb], lead oxide [PbO], barium sulfate, Lignin sulfonate sodium salt [Lignin], carbon powder; added to the negative electrode before adding to the separator bag and sealed; Example 1).  



    PNG
    media_image1.png
    131
    450
    media_image1.png
    Greyscale

both electrodes are in a bag (claim 1); bagged in a terelyne cloth bag (claim 1), sealed by LDP glue (claim 1); the ratio of active material to structural material is maintained at 85: 15 (claim 7).  
	Lu teaches that it is well known in the art to employ lead electrodes in batteries, wherein the lead electrodes are in terelyne cloth bags (terelyne cloth bag; claim 1), to prolong battery life, increase active substance utilization and improve comprehensive performance of lead acid batteries. See the Abstract. 
	UEDA teaches that it is well known in the art to employ glue to seal separators that are bag shaped to accommodate electrodes (LDP glue; claim 1). See paragraph [0089]. 
	Okamato, Lu and UEDA are analogous art from the same field of endeavor, namely fabricating electrochemical cells with polymer separator bags that contain electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ	the terlyne cloth material of Lu, as the electrode bag material of Okamato, in order to increase active substance utilization and improve comprehensive performance of lead acid batteries (terlyne cloth; claim 1).  The reference does not expressly disclose that both electrodes are contained in bags, however it would have been obvious to employ both the negative electrode and positive electrode in separator bags, as duplication of essential working parts of a device is prima facie obvious (both electrodes; claim 1).  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
claim 1), it would have been obvious to employ the glue of UEDA to seal the separator bag of Okamoto in view of Lu, in order to prevent short circuiting. The skilled artisan recognizes that the separator bag needs to be sealed and conventional methods such as sealing and glue may be employed so prevent short circuiting so the electrodes do not physically contact, and to improve utilization as all sides of the electrodes are covered to improve ion transport. 
	With respect to the ratio of active material to structural material is maintained at 85:15 (claim 7), it would be obvious to employ in the electrodes of Okamato in view of Lu and UEDA, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Pub. 6,475,665 in view of Lu et al.  CN 203707254 and even further .
Okamoto in view of Lu and UEDA teach bagged electrodes as described in the rejection recited hereinabove.
Although Okamoto teaches Pb and PbO active material (Example 1), the reference is silent to the active powder for positive plate including Pb3O4 (claims 2 & 5).  
McNally teaches that it is well known in the art to employ active materials with in lead acid batteries include a Pb, PbO and Pb3O4.  See Example 1.
Okamoto and McNally are analogous art from the same field of endeavor, namely fabricated lead acid batteries include Pb, PbO and lignings in active materials of said electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Pb3O4 active material of McNally, in the Pb, PbO active material of Okamoto in view of Lu and UEDA, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722